Citation Nr: 1030656	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  10-15 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to Filipino Veterans 
Equity Compensation Fund.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The appellant claims to have active duty service from October 
1943 to September 1945.  
  
This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2009 determination by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in October 2009, a statement of the 
case was issued in January 2010, and a substantive appeal was 
received in March 2010.   

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant is not an eligible person for purposes of 
entitlement to payment from the "Filipino Veterans Equity 
Compensation Fund."


CONCLUSION OF LAW

The criteria for entitlement to a one-time payment from the 
"Filipino Veterans Equity Compensation Fund" have not been met.  
38 U.S.C.A. §§ 101, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 
3.41, 3.203 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  VA's duties to assist and notify have been 
considered in this case. However, as it is the law, and not the 
facts, that are dispositive of the appeal, the duties to notify 
and assist imposed by the VCAA are not applicable to this claim.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The 
enactment of the VCAA does not affect matters on appeal from the 
Board when the question is limited to statutory interpretation.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because 
qualifying service and how it may be established are outlined in 
statute and regulation, and because service department 
certifications of service are binding on VA, the Board's review 
is limited to interpreting the pertinent law and regulations.

Analysis

Under the American Recovery and Reinvestment Act, a one-time 
benefit is provided for certain Philippine veterans to be paid 
from the "Filipino Veterans Equity Compensation Fund."  American 
Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted 
February 17, 2009).  

Section 1002 addresses Payments to Eligible Persons Who Served in 
the United States Armed Forces in the Far East during World War 
II.  Section 1002 (c)(1) provides that the Secretary may make a 
payment from the compensation fund to an eligible person who, 
during the one-year period beginning on the date of the enactment 
of this Act, submits to the Secretary a claim for benefits under 
this section.  Section 1002 (d) provides that an eligible person 
is any person who--(1) served--(A) before July 1, 1946, in the 
organized military forces of the Government of the Commonwealth 
of the Philippines, while such forces were in the service of the 
Armed Forces of the United States pursuant to the military order 
of the President dated July 26, 1941, including among such 
military forces organized guerrilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander in Chief, Southwest Pacific Area, or other competent 
authority in the Army of the United States; or (B) in the 
Philippine Scouts under section 14 of the Armed Forces Voluntary 
Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or 
released from service described in paragraph (1) under conditions 
other than dishonorable.

The appellant contends that he is entitled to VA benefits due to 
his recognized guerrilla service during World War II.  
Specifically, he contends that he was a member of the Rinconadas 
Fil-American Irregular Troops and the 3rd Battalion 1st Regiment.  
He has submitted numerous affidavits attesting to his service.  
He also submitted an October 1943 Oath of Induction; an October 
1943 Oath of Appointment; an October 1944 memorandum certifying 
the appellant's involvement with the Rinconadas Fil-American 
Irregular Troops; and an October 1945 memorandum regarding the 
disbandment of the troops.  He has not claimed that he served 
with the Philippine Scouts.

For the purpose of establishing entitlement to VA benefits, VA 
may accept evidence of service submitted by a claimant, such as a 
DD Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without verification 
from the appropriate service department under the following 
conditions: (1) the evidence is a document issued by the service 
department; (2) the document contains needed information as to 
length, time and character of service; and (3) in the opinion of 
VA the document is genuine and the information contained in it is 
accurate. 38 C.F.R. § 3.203(a).  The United States Court of 
Appeals for Veterans Claims has held that the Secretary has 
lawfully promulgated regulations making service department 
findings "binding on the VA for purposes of establishing service 
in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).  In addition, service department findings are binding 
on VA for purposes of establishing service in the U.S. Armed 
Forces.  Id.

In August 2009, the National Personnel Records Center (NPRC) 
certified that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
This finding is binding on VA for purposes of establishing 
service in the United States Armed Forces.  Spencer v. West, 13 
Vet. App. 376 (2000).  Given the applicable statutory and 
regulatory provisions recited above and the facts of this case, 
the Board finds that the appellant does not meet the basic 
eligibility requirements for VA benefits.  Thus, the appellant's 
claim lacks legal entitlement under the applicable provisions.  
As the law is dispositive, the claim must be denied because of 
the lack of legal entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 429-30 (1994).




ORDER

The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


